DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendments
2.	The preliminary claim amendments were filed January 20, 2020. Claims 1-15 were canceled. Claims 16-35 were newly added.
 

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 16-18, 21-26, 30-31 and 33 are drawn to a  mutant Sarcocystidae strain, wherein said mutant strain is a strain of the genus Neospora spp.,
 in which the two genes mic1 and mic3 are deleted containing two sites of specific recombination of an enzyme allowing specific recombination, said specific recombination sites being at the respective locus of each of the said deleted genes, the site of specific recombination of the enzyme allowing specific recombination at the locus of the deleted mic1 gene being different to that at the locus of the deleted mic3 gene.
Group II, claims16,19-20,  21-26, 27-29, and 30-32 are drawn to a mutant Sarcocystidae strain, wherein said mutant strain is a strain of the genusToxoplasma spp., in which the two genes mic1 and mic3 are deleted containing two sites of specific recombination of an enzyme allowing specific recombination, said specific recombination sites being at the respective locus of each of the said deleted genes, the site of specific recombination of the enzyme allowing specific recombination at the locus of the deleted mic1 gene being different to that at the locus of the deleted mic3 gene.
Group III, claim 34 is drawn to a method for the targeted insertion of heterologous DNA using a mutant strain according to claim 16, not containing heterologous DNA different from heterologous DNA corresponding to the specific recombination sites of Cre- recombinase at the respective locus of each of said deleted genes.
Group IV, claim  35 is drawn to a mutant strain of Toxoplasma spp. wherein the genes mic1, mic3 and rop16I are deleted, containing three Cre- recombinase specific recombination sites, at the respective locus of each of said deleted genes, the Cre-recombinase specific recombination site, at the locus of the deleted mic1 gene being different from that at the locus of the deleted mic3 gene and the recombination site specific to the locus of the deleted rop16I gene being different from the recombination Sites specific to the loci of the deleted mic1 and mic3 genes and said strain containing DNA heterologous to the locus of the deleted mic1 gene or the locus of the deleted mic3 gene or the locus of the deleted ropl6I gene.

6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of mutant strain this technical feature is not a special technical feature as it does not make a contribution over the prior art. See DUBREMETZ et al., (WO 2005/072754 published August 2005).
DUBREMETZ et al., disclose a Sarcocystidae strain (for example Neosporacaninum, Toxoplasma gondii) in which the two genes mic1 and mic3 are
deleted, and the use thereof as a drug, in particular as a vaccine. Examples of mutations resulting in the absence of expression of MIC1 or MIC3 are in particular the deletion of the entire corresponding gene, or of its coding region, or of its promoter region. Examples of mutations resulting in the expression of a nonfunctional MIC3 protein are in particular mutations affecting the region of the mic3 gene encoding the domain of type: “chitin-binding domain of the MIC3 protein”, i.e. amino acids 84-144 of said protein. They can in particular be mutations affecting at least the tryptophan at position 126 or the phenylalanine at position 128 of the MIC3 protein.
These mutations can be made conventionally by insertion, deletion or substitution of one or more bases in the targeted sequence.
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-II lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645